Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED OFFICE ACTION
       This Office Action is in response to the papers filed on 05 November 2021.
 
PRIORITY
Applicant claims priority to FR1455466. No certified translation has been provided. PCT/FR2015/051581 filed on 06/15/2015 is acknowledged.

   CLAIMS UNDER EXAMINATION
Claims 1-5, 7-8, 10-13, 15 and 17-21 are pending. Claims 7-8, 10 and 17-21 have been examined on their merits.

WITHDRAWN REJECTIONS
The previous grounds of rejection have been withdrawn due to claim amendment.

NEW GROUNDS OF REJECTION
New grounds of rejection have been necessitated by amendments made to claim 7 and the addition of new claims 20-21.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 7-8, 10 and 17-21 are rejected under 35 U.S.C. 103 as being unpatentable over Nuofang et al. (previously cited; A method For Extracting β-amylase from Soybean. CN102965358 13 March 2013) in view of Takasaki et al. (Process For Liquefaction Of Starch. 4,410,368 1983), Bergmans et al. (previously cited; Liquid Bread Improving Compositions. WO 02/26044 2002), Curbois et al. (previously cited; Method For Obtaining A Preparation of Beta-Amylases From The Soluble Fractions Of Starch Plants. US2012/0034342 2012) and Beals et al. (Enzymes And the Rate Of Chemical Reactions. 1999, pages 1-3) as evidenced by PubChem (previously cited; Glycerol. 2004, pages 1-68).


Nuofang et al. is directed to a method of obtaining and formulating a liquid β-amylase product with “good stability” (Abstract). β-amylase is a starch-degrading enzyme ([0003]). Nuofang teaches it is a commercially significant enzyme in the starch industry  which is used to produce maltose ([0004]). Products containing maltose are used in the food industries ([0004]). Following extraction of β-amylase, the art teaches it is formulated by adding a stabilizer ([0015]). Preferably, the stabilizer comprises 5-10% glycerin, 0.5% potassium sorbate and 1% trehalose ([0020]). As evidenced by PubChem, “glycerin” is a synonym for “glycerol”. Therefore Nuofang teaches adding glycerin (hence, glycerol) and potassium sorbate to an aqueous solution of β-amylase.

While the art teaches β-amylase is extracted from soybeans, the disclosure states “β-amylase is widely found in higher plants such as barley, wheat, soybean and sweet potato…barley and wheat have the highest content of β-amylase”) ([0002]). Nuofang also teaches “the β-amylase used in the industry is plant-based, and usually cereals, 

Nuofang does not disclose the use of sodium carbonate at a concentration of 0.05 to 1%.

While Nuofang teaches 5-10% glycerin (hence, glycerol), the art is silent as to whether higher amounts including 30-60% glycerol may be used.

Nuofang is silent regarding the amount of β-amylase present in the composition.

Takasaki et al. teach a composition for liquefying starch. The method comprises the steps of suspending the starch in water, adding a heat resistant α-amylase and a carbonate, adjusting the starting pH value in the range of from 7.5 to 8.0, and subjecting the resultant starch milk to thermal treatment (column 3, lines 1-5). The art teaches cooled, liquefied starch can be subjected to saccharification by the addition of β-amylase (column 3, line 67; column 6, lines 50-60).



Bergmans et al. teach a liquid bread improving composition comprising one or more enzymes (page 3, lines 15-16). The composition is storage stable (page 3, lines 18-19). The art suggests β-amylase as a preferred enzyme for use in the invention (page 4, line 15). The art teaches a polyol is used to provide a stabilizing effect (page 3, lines 23-30). The art identifies glycerol as a polyol, and teaches the liquid composition most preferably comprises 25-65% (page 3, line 32 through line 1 of page 4). It is of note the art discloses liquid compositions according to the invention may additional comprise polymers “(e.g. starch, dextrins, dextran, xanthan, carboxymethylcellulose, polyethylene glycol, polyvinylpyrrolidone and/or polyvinylalcohol) and/or oligomeric forms thereof” (page 4, lines 8-11).

Curbois et al. teach a method for obtaining a preparation of β-amylases (Abstract). The art teaches the use of the soluble fraction of starch plants selected from the group consisting of the soluble fractions of wheat, pear, broad bean, horse bean, rice, barley, 

Beals et al. teach the rate of a chemical reaction is affected by the amount of enzyme and substrate (page 1, second paragraph). The art teaches the maximum reaction rate (Vmax) is directly proportional to the total enzyme concentration (last paragraph of page 1).

Nuofang teaches β-amylase is a commercially significant enzyme in the starch industry and is used to degrade starch. Nuofang teaches a composition for starch digestion comprising β-amylase, potassium sorbate and glycerol. It would have been obvious to combine the teachings of the prior art by using sodium carbonate in a composition for starch digestion. One would have been motivated to do so since Tasaki teaches carbonates, including sodium carbonate, can be used in liquid compositions that digest starch. Tasaki teaches carbonate is used as a buffer for protecting starch suspensions against pH drops during digestion. The skilled artisan would therefore use sodium carbonate as a buffer. The claimed range (0.05 to 1%) would have been obvious since Tasaki teaches the amount of carbonate to be added is desired to fall in the range of from 0.5 to 1.5% based on the solid starch content. The MPEP teaches a prima facie case of obviousness exists when the claimed range overlaps with that of the prior art. 

Nuofang teaches the use of glycerin (hence, glycerol). Nuofang is silent as to whether a higher concentration of glycerol can be used. Bergmans teaches polyols have a stabilizing effect. Bergmans identifies glycerol as a polyol, and teaches the liquid composition most preferably comprises 25-65%.  One would optimize the amount of polyol based on the amount of enzyme present. The skilled artisan would do so to provide the desired stability. The skilled artisan would have had a reasonable expectation of success since both references are directed to stable enzyme compositions.

While Nuofang is silent regarding the amount of enzyme in the liquid composition, Curbois teaches 4% β-amylase can be used to digest starch. It would have been obvious to optimize the amount of β-amylase added to a composition that is used to digest starch. As taught by Beals, the rate of digestion is directly proportional to the amount of enzyme that is present. Because the amount enzyme affects the rate of reaction, it is interpreted to be a result effective variable. The skilled artisan would increase the amount of β-amylase present to increase the rate of reaction. The MPEP teaches generally, differences in concentration do not support patentability absent 

Claim 7 has been amended to recite the solution is stable for at least 70 days. As set forth above, Nuofang teaches a stable composition comprising the claimed enzyme, glycerol and potassium sorbate. The inclusion of glycerol and sodium carbonate at the claimed concentration is rendered obvious by the teachings of the Tasaki, Bergmans and Curbois. Because a composition comprising each of the claimed components is rendered obvious by the teachings of the prior art, it would be expected to have the claimed stability.

The following is noted from the MPEP:

MPEP 2144.05 [R-5]: 

A. Optimization Within Prior Art Conditions or Through Routine Experimentation

Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”

MPEP 2133.03:
 “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).” 

	
 Therefore claim 7 is rendered obvious as claimed (claim 7).


Nuofang teaches 0.5% potassium sorbate (supra). Nuofang teaches 5-10% glycerin (synonymous with glycerol) (supra). Tasaki teaches the use of 0.5% carbonate, and suggests the use of sodium carbonate. Bergmans identifies glycerol as a polyol, and teaches the liquid composition most preferably comprises 25-65% glycerol (page 4, line 1). Therefore claim 8 is included in this rejection as claimed (claim 8).

Claim 10 is drawn to a food additive or digestive agent comprising the composition of claim 7. The claim does not recite any chemical characteristics distinguishing the claimed additive/agent from the composition rendered obvious in the rejection of claim 7. Therefore claim 10 is rejected on the same grounds as claim 7 above and is included in this rejection (claim 10).

Nuofang teaches 0.5% potassium sorbate (supra). This amount anticipates the range recited in claim 17.

Nuofang teaches 5-10% glycerin (synonymous with glycerol) (supra). Nuofang does not explicitly teach the claimed range of glycerol or the claimed range of sodium carbonate.

Tasaki teaches the use of 0.5 to 1.5% carbonate, and suggests the use of sodium carbonate. Bergmans identifies glycerol as a polyol, and teaches the liquid composition most preferably comprises 25-65% glycerol (page 4, line 1). 

 Therefore the claimed concentration is prima facie obvious.  Therefore claim 17 is rendered obvious as claimed (claim 17).

Claim 18 recites the dry weight of β-amylase is between 10 and 20% β-amylase. The teachings of the prior art are reiterated. Curbois teaches the use of 4% β-amylase. It would have been obvious to optimize the amount of enzyme present in an enzyme solution. Nuofang teaches β-amylase is a starch degrading enzyme used in the starch industry to produce maltose from amylose. Nuofang teaches the enzyme is “commercially significant” and is used in the starch industry to produce maltose. Products containing maltose are used in the confectionary and food industries. Therefore one would optimize the amount of enzyme based on the amount of maltose claim 18). Claim 19 recites a concentration of 15%. Examiner notes this concentration falls within the range addressed in the rejection of claim 18. Therefore claim 19 is included in this rejection (claim 19).

Claim 20 recites the solution is stable for at least 70 days “from the perspective of its enzyme activity”. This is interpreted to mean the enzyme activity is stable for at least 70 days. As set forth above, Nuofang teaches a stable composition comprising the claimed enzyme, glycerol and potassium sorbate. The inclusion of glycerol and sodium carbonate at the claimed concentration is rendered obvious by the teachings of the Tasaki, Bergmans and Curbois. Because a composition comprising each of the claimed components is rendered obvious by the teachings of the prior art, it would be expected to have the claimed property. Therefore claim 20 is included in this rejection (claim 20).

Claim 21 recites the enzymatic activity of the aqueous solution is stable for at least 70 days. This is interpreted to mean the enzyme activity is stable for at least 70 days. Claim 21 is rejected on the same grounds as claim 20 because it is broadly interpreted to recite the same limitation (claim 21).

Therefore Applicant’s Invention is rendered obvious as claimed.

APPLICANT’S ARGUMENTS
The arguments made by the Applicant in the response filed on 20 April 2021 are acknowledged. The Applicant argues none of the recited references disclose a composition that is stable for at least 70 days. The Applicant argues the rejection cites 6 different references, namely, Nuofang, Bergmans, Demans, Curbois, Doyle and Liu. The Applicant alleges the primary reference (Nuofang) does not teach the claimed components, and argues the Examiner is forced to rely upon 5 additional references. The Applicant argues the Examiner has not provided any teaching that sodium carbonate would improve stability. As set forth in the arguments filed on 15 April 2020, the Applicant cites Upadhyay et al. (A protocol for optimal extraction and stabilization of barley beta-amylase. Biotechnology Techniques vol 4, No 2, 117-120, 1990). The Applicant argues a POSA would have assumed that glycerol could not provide the desired stabilization effect for long-term storage.

EXAMINER’S RESPONSE
The arguments are not persuasive. Examiner notes new grounds of rejection have been set forth above. The Applicant notes 6 references were previously cited. Examiner notes new grounds of rejection have been set forth above. De Mans, Doyle and Liu are not cited as prior art references in the rejections made above. Examiner notes the MPEP states reliance on a large number of references in a rejection does not, without more, weigh against the obviousness of the claimed invention. 



The Applicant cites Upadhyay et al. (A protocol for optimal extraction and stabilization of barley beta-amylase. Biotechnology Techniques vol 4, No 2, 117-120, 1990). The Examiner notes this reference is not cited in any rejection of record. The Applicant argues a POSA would have assumed that glycerol could not provide the desired stabilization effect for long-term storage. Examiner notes the rejection is not based on just the use of glycerol. The rejection addresses why a composition containing each of the claimed components would have been obvious.  While the Applicant asserts Upadhyay would teach away from using sodium carbonate, the rejection is not based on 


MPEP 2145 V.    ARGUING ABOUT THE NUMBER OF REFERENCES COMBINED
Reliance on a large number of references in a rejection does not, without more, weigh against the obviousness of the claimed invention. In re Gorman, 933 F.2d 982, 18 USPQ2d 1885 (Fed. Cir. 1991) (Court affirmed a rejection of a detailed claim to a candy sucker shaped like a thumb on a stick based on thirteen prior art references.)



CONCLUSION
No Claims Are Allowed

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATALIE MOSS whose telephone number is (571) 270-7439. The examiner can normally be reached on Monday-Friday, 8am-5pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on (571) 272-0614. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the APIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

					/NATALIE M MOSS/                                                      Examiner, Art Unit 1653                                                                                                                                                  


	

	/SHARMILA G LANDAU/           Supervisory Patent Examiner, Art Unit 1653